IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DEPARTMENT OF LABOR AND                  : No. 100 MAL 2016
INDUSTRY, OFFICE OF                      :
UNEMPLOYMENT COMPENSATION                :
BENEFITS POLICY,                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW (PETER B.                :
MARSHALL),                               :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.